Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 01/04/2021 has been entered. Claims 16-35 are still pending. 
Claim Objections
Claims 16, 21, 23, and 27 objected to because of the following informalities: the phrase “an output voltage” in line 4 from the bottom should be re-written as “the output voltage. Examiner believes that it is the same output voltage disclosed before.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Yan Du, Modeling, Analysis…….Microgrid Applications” in a view of LIANG YING CN105305491A.

Regarding claim 27, Yan Du discloses
A power converter system including: a power converter (See Fig. 1 where the system shows an inverter), and

    PNG
    media_image1.png
    305
    717
    media_image1.png
    Greyscale


a control system for the power converter, the power converter being configured to connect to an electrical grid, and mimic a synchronous generator, wherein the control system includes: processing circuitry, and (Fig. 3 shows a control system which is implemented inside a controller in Fig. 1. The controller inherently has a processing circuitry to implement control diagram of Fig. 3)
a storage medium including computer-executable components which when run on the processing circuitry causes the control system to: (A storage medium is an inherent part of the controller because it implements the drrop-control)

    PNG
    media_image2.png
    179
    696
    media_image2.png
    Greyscale

determine a frequency control error with respect to a setpoint frequency and an actual frequency of the power converter, (Fig. 3 shows determination of a frequency error using w* and wgrid)
determine an input power (ΔP) to an inertia model of a synchronous generator (Swing equation of SG) based on the frequency control error, which inertia model mimics the inertia of a synchronous generator, (See below)
regulate by means of the input power a rotational frequency of the inertia model (Output of Swing equation is a rotational frequency of the inertia model).

    PNG
    media_image3.png
    898
    660
    media_image3.png
    Greyscale


control the power converter based on a rotational frequency or a phase angle obtained from the rotational frequency and based on an output voltage. (See Figs. 3 where VSG is controlled using wref and Uref)
wherein characteristics of the control system are changed (“increases the value of damping coefficient D”) adaptively in real time (Fig. 3 is inherently implemented in real to enhance the ability to maintain synchronism during line faults. (Page 2 discloses increasing the value of damping coefficient which changes gains in equation 6. The bolded portion is an intended result which examiner has not given any patentable weight because Yan Du clearly discloses mimicking characteristics of generators by adaptively changing the characteristics of the control system in real time)


    PNG
    media_image4.png
    893
    773
    media_image4.png
    Greyscale


Yan Du is silent about “determine a voltage control error with respect to a setpoint voltage and an actual voltage output by the power converter,


Regarding claim 27, LIANG YING discloses determine a voltage control error with respect to a setpoint voltage (Uref) and an actual voltage output (ΔUref)  by the power converter (Inverter), (See page 7, lines 254-260)
determine an exciter parameter (The excitation voltage) of a synchronous generator model based on the voltage control error, (See page 3, lines 115-119, page 7, lines 254-260) 
regulate by means of the exciter parameter an output voltage (The voltage E) (See page 7, lines 254-260) of the synchronous generator model; and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a voltage control error and an exciter parameter as taught by LIANG YING in Yan Du teachings to keep the frequency and voltage stable and improve the grid-connected power generation performance. (See LIANG YING page 1, lines 10-19)

Regarding claim 28, Yan Du discloses, wherein the power converter is a voltage source inverter.

    PNG
    media_image5.png
    253
    674
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-26 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over by LIANG YING CN105305491A in a view of Yan Du, Modeling, Analysis…….Microgrid Applications”.

Regarding claim 16, LIANG YING discloses 

determining a frequency control error with respect to a setpoint frequency (fref) and an actual frequency (f) of the power converter, (See page 6, lines 226-237)
determining an input power (Pref) to an inertia model of a synchronous generator based on the frequency control error (frequency deviation), which inertia model mimics the inertia of a synchronous generator, (See page 16, lines 640-645)
determining a voltage control error with respect to a setpoint voltage (Uset) (Uref) and an actual voltage (Uact) (ΔUref) output by the power converter, (See page 7, lines 254-260)
determining an exciter parameter (The excitation voltage) of a synchronous generator model based on the voltage control error, (See page 7, lines 254-260)
regulating by means of the exciter parameter an output voltage (U) (The voltage E) of the synchronous generator model, (See page 7, lines 254-260)
controlling the power converter based on a rotational frequency or a phase angle obtained from the rotational frequency and based on an output voltage (Figs 4 and 5 show controlling the control algorithm using frequency (f) and a voltage (E). See page 14, lines 544-546, page 15, lines 587-589),


Regarding claim 16, LIANG YING is silent about “regulating by means of the input power a rotational frequency (f) of the inertia model”, “wherein characteristics of the 


Regarding claim 16, Yan Du discloses “regulating by means of the input power a rotational frequency (f) of the inertia model. (Fig. 3 discloses using an input power (ΔP), a rotational frequency of the inertia model (Swing equation) is set or regulated), wherein characteristics of the control system are changed (“increases the value of damping coefficient D”) adaptively in real time (Fig. 3 is inherently implemented in real time) to make the power converter mimic characteristics of conventional generators to enhance the ability to maintain synchronism during line faults. (Page 2 discloses increasing the value of damping coefficient which changes gains in equation 6. The bolded portion is an intended result which examiner has not given any patentable weight because Yan Du clearly discloses mimicking characteristics of generators by adaptively changing the characteristics of the control system in real time)


    PNG
    media_image4.png
    893
    773
    media_image4.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to regulate the rotational frequency using the input power and changing the characteristics in real time to make the power converter mimic characteristics of conventional generators as taught by Yan Du in LIANG YING’s teachings to decrease the frequency perturbation which improves static and dynamic performance of a synchronous generator.

Regarding claim 21, a combination of LIANG YING and Yan Du discloses  
A computer program including computer-executable components (LINAG YING’s Fig. 3 shows computer-executable components) which when executed by processing circuitry 

    PNG
    media_image6.png
    490
    663
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    197
    652
    media_image7.png
    Greyscale

determining a frequency control error with respect to a setpoint frequency (fset) and an actual frequency (fact) of the power converter,
determining an input power to an inertia model of a synchronous generator based on the frequency control error, which inertia model mimics the inertia of a synchronous generator,
regulating by means of the input power a rotational frequency (f) of the inertia

determining a voltage control error with respect to a setpoint voltage (Uset) and an actual voltage (Uact) output by the power converter,
determining an exciter parameter of a synchronous generator model based on the voltage control error,
regulating by means of the exciter parameter an output voltage (U) of the synchronous generator model, and
controlling the power converter based on a rotational frequency or a phase angle (θ’) obtained from the rotational frequency and based on an output voltage (U),
wherein characteristics of the control system are changed adaptively in real time o make the power converter mimic characteristics of conventional generators to enhance the ability to maintain synchronism during line faults.
 (See claim 16 rejection for detail)

Regarding claim 23, a combination of LIANG YING and Yan Du discloses  
A control system (See LIANG YANG Fig. 2 and 3) for controlling a power converter (Fig. 1 shows a power inverter) configured to be connected to an electrical grid (PV), to mimic a synchronous generator, wherein the control system includes:
processing circuitry (Fig. 2 shows processing circuitry), and
a storage medium including computer-executable components which when run on the processing circuitry causes the control system to (A storage medium is an inherent part of the processing circuitry. The processing circuitry uses computer-executable components as shown in Fig. 2):

determine an input power to an inertia model of a synchronous generator based on the frequency control error, which inertia model mimics the inertia of a synchronous generator,
regulate by means of the input power a rotational frequency (f) of the inertia
model, 
determine a voltage control error with respect to a setpoint voltage (Uset) and an actual voltage (Uact) output by the power converter,
determine an exciter parameter of a synchronous generator model based on the voltage control error,
regulate by means of the exciter parameter an output voltage (U) of the synchronous generator model, and
control the power converter based on a rotational frequency or a phase angle (θ’) obtained from the rotational frequency and based on an output voltage (U),
wherein characteristics of the control system are changed adaptively in real time o make the power converter mimic characteristics of conventional generators to enhance the ability to maintain synchronism during line faults.
(See claim 16 rejection for detail)

    PNG
    media_image8.png
    613
    829
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    246
    815
    media_image9.png
    Greyscale

Regarding claims 17, 24, and 32, LIANG YING discloses, wherein the virtual impedance includes stator leakage inductances and a stator resistance. (See below)

    PNG
    media_image10.png
    724
    635
    media_image10.png
    Greyscale


Regarding claims 18, 25, 29, 33 and 34, LIANG YING discloses, wherein the exciter parameter is an exciter current. (Fig. 3 shows current I* is injected)

    PNG
    media_image11.png
    158
    625
    media_image11.png
    Greyscale

Regarding claim 22, LIANG YING discloses
A computer program product having a storage medium including the computer program according to claim 21. (A storage medium is an inherent part of the processing circuitry in LIANG YING. The processing circuitry uses computer-executable components (A computer program product) as shown in Fig. 2. Also see claim 21 rejection for detail)


Regarding claims 19, 26, 30, and 35, LINAG YING discloses, wherein the controlling involves utilising pulse width modulation. (This is an inherent feature since Fig. 2 shows an inverter which is controlled by SPWM)

Regarding claims 20 and 31, LINAG YING discloses, wherein the power converter is a voltage source inverter.


    PNG
    media_image12.png
    184
    789
    media_image12.png
    Greyscale


Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 3 and 4 that Liang Ying and Yan DU lacks any suggestion that the characteristics of the VSG-based controller is adapted in real time to 

Examiner respectfully disagrees as Yan DU clearly discloses VSG mimics the dynamic performance of a generator by implementing the SG model which is shown in Fig. 3 and also disclosed in page 2. The control diagram is inherently implemented in real time to increase the value of damping coefficient D as mentioned in page 2. So, the controller is capable of enhancing the ability to maintain synchronism during line faults. (See updated claim rejections above for detail)


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846